U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q /A Amendment No. 1 [mark one] xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: SEPTEMBER 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 REGALWORKS MEDIA, INC. (Name of small business issuer in its Charter) NEVADA 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , SUITE 300 SANTA MONICA, CA 90401 (Address of Principal Executive Offices) 703-220-9977 (Registrant’s Telephone Number including Area Code) (Former name, former address and former fiscal year, if changed since last report) Copy of all communications to: John Holt Smith, Esq. 225 Santa Monica Blvd., Suite 300 Santa Monica, CA 90401 310-384-1886 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yeso No x As of November 21, 2013 the registrant had 14,390,540 shares of its common stock, $0.001 par value, issued and outstanding. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on November 25, 2013, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Balance Sheets as of September 30, 2013 and audited Balance Sheets as of December 31, 2012, (ii) the unaudited Statements of Operations for the three months ended September 30, 2013 and for the period from March 21, 2013 (inception) through September 30, 2013, (iii) the unaudited Statements of Cash Flows for theperiod from March 21, 2013 (inception) through September 30, 2013 and(iv) the unaudited Notes to Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the November 25, 2013 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS AND REPORTS A. EXHIBITS Exhibit No. Description 31.1 * Certification of Principal Executive Officer 31.2 * Certification of Principal Financial Officer 32.1 * Certification of Principal Executive OfficerPursuant to 18 U.S.C. 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 * Certification of Principal Financial Officer Pursuant to 18 U.S.C. 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.1 * Temporary Hardship Exemption 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase 101.DEF ** XBRL Taxonomy Extension Definition Linkbase 101.LAB ** XBRL Taxonomy Extension Label Linkbase 101.PRE ** XBRL Extension Presentation Linkbase * Previously filed. ** Furnished herewith. B. REPORTS None 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. REGALWORKS MEDIA, INC. (F/K/A AMERELITE SOLUTIONS, INC.) Date: November 27 , 2013 By: /s/Dane B. West Principal Executive Officer Date: November 27 , 2013 By: /s/Marcia Allen Principal Financial Officer 4
